Citation Nr: 0731851	
Decision Date: 10/10/07    Archive Date: 10/23/07

DOCKET NO.  05-09 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc 
disease of the lumbar spine status post healed coccyx 
fracture, evaluated as 10 percent disabling prior to April 7, 
2005, and 20 percent disabling thereafter.

2.  Entitlement to an increased (compensable) rating for 
residuals of amputation of the distal phalanx of the left 
middle finger.

3.  Entitlement to an increased rating for status post closed 
head injury with posttraumatic headaches, evaluated as 10 
percent disabling prior to January 28, 2005, and 30 percent 
disabling thereafter.

4.  Entitlement to service connection for hearing loss.

5.  Entitlement to service connection for vision problems as 
secondary to service connected post-traumatic headaches.

6.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

7.  Entitlement to an effective date earlier than November 
14, 2003, for the award of service connection for post-
traumatic headaches as a residual of status post closed head 
injury.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from July 1982 to July 
1985, and from March 1986 to April 1993.

This case comes before the Board of Veterans? Appeals (Board) 
on appeal from separate rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  A 
June 2004 RO rating decision granted service connection for 
6.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

7.  Entitlement to an effective date earlier than November 
14, 2003, for the award of service connection for post-
traumatic headaches as a residual of status post closed head 
injury.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from July 1982 to July 
1985, and from March 1986 to April 1993.

This case comes before the Board of Veterans? Appeals (Board) 
on appeal from separate rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  A 
June 2004 RO rating decision granted service connection for 
post-traumatic headaches as a residual of status post closed 
head injury, and assigned a 10 percent rating effective 
November 14, 2003.  The RO denied increased rating claims for 
status post amputation of the distal phalanx left middle 
finger and status post fracture of a healed coccyx, and 
denied service connection claims for bilateral hearing loss 
and vision problems.  In pertinent part, an RO rating 
decision in February 2005 increased the evaluation for status 
post fracture of a healed coccyx to 10 percent disabling 
effective to the date of claim; November 14, 2003.  An RO 
rating decision in August 2005 awarded a 20 percent rating 
for degenerative disc and joint disease of the lumbar spine, 
status post fracture of a healed coccyx, effective April 7, 
2005.  In June 2006, the RO awarded a 30 percent rating for 
status post closed head injury with residual post-traumatic 
headaches effective January 28, 2005, and denied a claim of 
service connection for PTSD.  The Board has rephrased the 
issues listed on the title page to better reflect the claims 
on appeal.

With the exception of the claim for an earlier effective date 
of the award of service connection for post-traumatic 
headaches as a result of status post closed head injury award 
addressed in the decision below, the appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  An unappealed RO rating decision in September 1997 
awarded service connection for residuals of a head injury and 
assigned a noncompensable rating effective to the date of the 
veteran's discharge from active service. 

2.  The veteran abandoned a June 25, 2001, claim of 
entitlement to service connection for headaches as a residual 
of service connected closed head injury.

3.  A claim of entitlement to service connection for 
posttraumatic headaches as a residual of status post closed 
head injury was reasonably raised on November 14, 2003; there 
are no informal or formal communications between the 
abandoned claim on June 25, 2001, and November 14, 2003, 
seeking compensation for posttraumatic headaches.


CONCLUSIONS OF LAW

1.  The RO's September 1997 rating decision, that granted 
service connection for residuals of a head injury and 
assigned a noncompensable rating effective April 22, 1993, is 
final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (1997).

2.  The criteria for an effective date prior to November 14, 
2003, for the grant of service connection for posttraumatic 
headaches as a residual of service connected status post 
closed head injury have not been met.  38 U.S.C.A. § 5110(a) 
(West 2002); 38 C.F.R. §§ 3.158, 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks compensation for service connected 
posttraumatic headaches effective from the date of his 
discharge from active service.  Historically, he filed a 
claim of service connection for "[p]ain in head" in May 
1993.  He failed to report for VA examination in July 1993.  
The RO initially denied the claim in an August 1994 rating 
decision as the veteran's service medical records could not 
be located.  The veteran initiated an appeal with that 
decision with the filing of a Notice of Disagreement in 
September 1994.  The RO issued a Statement of the Case (SOC) 
in December 1994.  The veteran did not file a substantive 
appeal.

In March 1997, the RO received the veteran's service medical 
records.  His February 1993 separation examination reflected 
a history of head injury in 1985 without sequelae or 
complications.  At this time, he specifically denied a 
history of "[f]requent or severe headaches."  In a rating 
decision dated September 1997, the RO granted service 
connection for residuals of a head injury and assigned a 
noncompensable rating effective to the date of the veteran's 
discharge from service; April 22, 1993.  The award of service 
connection constituted a full grant of benefits being sought.  
See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); 
Fenderson v. West, 12 Vet. App. 119, 125 (1999).

An RO letter dated October 10, 1997, notified the veteran of 
the September 1997 rating decision and his appellate rights.  
This letter was sent to his last known address as reported in 
his September 1994 NOD and his VA payment records.  See VA 
Form 21-8947 dated August 30, 1994.  The notice of decision 
was not returned as undeliverable.  He did not initiate an 
appeal with respect to the downstream issues of his assigned 
disability rating or effective date of award within one year 
of notice of the decision.  See 38 C.F.R. § 20.201 (1997).  
The September 1997 RO rating decision, therefore, is final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (1997).

The record next reflects a communication from the veteran 
received in May 2001 requesting a complete copy of his claims 
folder.  At this time, he listed a different address as 
reported in his September 1994 NOD.  

In a VA Form 21-4138 received on June 25, 2001, the veteran 
stated as follows:

"I am asking an increase in my 0% service 
connected head injury due to the increased 
migraines, numbness, loss of vision..."

In October 2001, the RO sent the veteran notice of the types 
of evidence and information deemed necessary to substantiate 
the claim.  The RO also scheduled the veteran for VA 
examination.  However, the veteran failed to report for VA 
examination in January 2002 and did not submit the 
information requested by the RO within one year of the date 
of information request.

Thereafter, a VA Form 21-4138 filing received on November 14, 
2003, indicated as follows:

I AM REQUESTING A COPY OF MY RATING BACK IN 1993, I 
NEVER RECEIVED ANY INFORMATION OR RATING DECISION.  
I WAS THINKING THAT MY CLAIM WAS STILL PENDING.  I 
HAVE BEEN INFORMED THAT MY CLAIM HAVE BEEN RATED 
AND A DECISION WAS MADE.

I WANT TO FILE A CLAIM FOR AN INCREASE IN MY 
SERVICE CONNECTED CONDITIONS.  MY BACK CONDITION 
HAS GOTTEN WORSE AND MY AMPUTATED FINGER IS NOW 
GETTING INFECTED AND I SUFFER FROM MIGRAINE 
HEADACHES AND MY VISION AND MY HEARING IS GETTING 
WORSE DUE TO THE CONDITION OF THE SKELETAL SYSTEM.

In pertinent part, an RO rating decision in June 2004, 
granted service connection for posttraumatic headaches as a 
residual of service connected status post closed head injury 
and awarded a 10 percent rating effective November 14, 2003.

In August 2004, the veteran filed an NOD with the effective 
date assigned for his award of a 10 percent rating for status 
post closed head injury with residual post-traumatic 
headaches.  In pertinent part, he argued as follows:

EARLIER EFFECTIVE DATE FOR 10% POST TRAUMA 
HEADACHES.  THE VA FAILED TO LOCATE MY MILITARY 
RECORDS WHEN IN FACT THE RECORDS WERE IN THE FILES 
OF THE FEDERAL GOVERNMENT.  THIS CONSTITUTED CLEAR 
AND UNMISTAKABLE ERROR BY VA SINCE 38 CFR 3.103 
DUTY TO ASSIST, OBLIGATION OF VA TO ASSIST A 
CLAIMANT IN DEVELOPING THE FACTS PERTINENT TO THE 
CLAIM.  MY MILITARY RECORDS ARE AND WERE PERTINENT.

An RO rating decision in June 2006 increased the evaluation 
of service connected status post closed head injury with 
residual post-traumatic headaches to 30 percent disabling 
effective January 28, 2005.

At the outset, the Board notes that the veteran has pursued 
two separate issues pertaining to his rating for 
posttraumatic headaches.  He argues entitlement to a 10 
percent rating for posttraumatic headaches prior to November 
14, 2003, that encompasses a period of time prior to service 
connection being in effect.  The Board construes this 
argument as voicing disagreement with the effective date 
awarded for service connection for posttraumatic headaches.  
The veteran has also pursued the issue of entitlement to 
higher disabilities ratings assigned since November 14, 2003.  
The Board construes this as a separate matter.  The claims, 
therefore, are separately addressed on the title page.

Unless specifically provided otherwise, the effective date of 
an award based on an original claim for service connection, 
or claim for an increased rating, "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  
38 U.S.C.A. § 5110(a) (West 2002).  The implementing 
regulation clarifies this to mean that the effective date of 
an evaluation and an award of compensation based on an 
original claim "will be the date of receipt of the claim or 
the date entitlement arose, whichever is later."  38 C.F.R. 
§ 3.400(b)(2) (2007).  An award based upon a claim for 
increased disability rating "shall be the earliest date as of 
which it is ascertainable that an increase in disability had 
occurred, if application is received within one year from 
such date."  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. 
§ 3.400(o)(2) (2007).  An earlier effective date of award may 
only be assigned if the claim for an increase is received 
within one year of the date that the increase was factually 
ascertainable.  Harper v. Brown, 10 Vet. App. 125, 126-27 
(1997); 38 C.F.R. § 3.400(o)(2); VAOPGCPREC 12-98 (Sept. 23, 
1998)

The VA administrative claims process recognizes formal and 
informal claims.  A formal claim is one that has been filed 
in the form prescribed by VA.  See 38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151(a) (2007).  An informal claim 
may be any communication or action, indicating an intent to 
apply for one or more benefits under VA law.  Thomas v. 
Principi, 16 Vet. App. 197 (2002).  See 38 C.F.R. §§ 3.1(p), 
3.155(a) (2007).  An informal claim must be written, see 
Rodriguez v. West, 189 F. 3d. 1351 (Fed. Cir. 1999), and it 
must identify the benefit being sought.  Brannon v. West, 12 
Vet. App. 32, 34-5 (1998).  Where a formal claim has already 
been allowed, certain submissions will be accepted as an 
informal claim such as a report of examination or 
hospitalization by the VA.  38 C.F.R. §§ 3.157(b)(1)-(b)(3) 
(2007).

Although a claimant need not identify the benefit sought 
"with specificity," see Servello v. Derwinski, 3 Vet. App. 
196, 199-200 (1992), some intent on the part of the veteran 
to seek benefits must be demonstrated.  See Brannon v. West, 
12 Vet. App. 32, 34-35 (1998).  See also Talbert v. Brown, 7 
Vet. App. 352, 356-7 (1995) (noting that while VA must 
interpret a claimant's submissions broadly, VA is not 
required to conjure up issues not raised by claimant).  The 
United States Court of Appeals for the Federal Circuit has 
emphasized VA has a duty to fully and sympathetically develop 
a veteran's claim to its optimum.  Hodge v. West, 155 F.3d 
1356, 1362 (Fed. Cir. 1998).  This duty requires VA to 
"determine all potential claims raised by the evidence, 
applying all relevant laws and regulations," Roberson v. 
West, 251 F.3d 1378, 1384 (Fed. Cir. 2001), and extends to 
giving a sympathetic reading to all pro se pleadings of 
record.  Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 
2004).

In this case, the veteran filed an original service 
connection claim for "[p]ain in head" in May 1993.  There 
was no history of posttraumatic headaches.  He failed to 
report for VA examination in July 1993, the results of which 
may have determined his residual symptoms.  An RO rating 
decision in September 1997, upon receipt of service medical 
records, granted service connection for residuals of a head 
injury and assigned a noncompensable rating effective to the 
date of the veteran's discharge from service; April 22, 1993.  
The veteran did not file a timely notice of disagreement with 
respect to the initial rating assigned and, as such, he is 
not now entitled to raise a freestanding claim for a higher 
initial rating many years later.  Rudd v. Nicholson, 20 Vet. 
App. 296, 300 (2006).

The veteran has argued that he did not receive notice of the 
September 1997 decision so that his initial rating claim 
remained pending.  A review of the record reveals that the 
October 10, 1997, notice letter was sent to the veteran's 
last known address of record, was not returned as 
undeliverable, and that there were no other possible or 
plausible addresses of record.  There is no evidence of a 
mailing irregularity to rebut the presumption of regularity 
that notice was properly sent.  See Mason v. Brown, 8 Vet. 
App. 44, 53-55 (1995).  See also Hyson v. Brown, 5 Vet. App. 
262 (1993) (a claimant has the burden of apprising VA of 
his/her whereabouts).  The finality of the September 1997 
rating decision on the basis of inadequate notice, therefore, 
has no legal merit.

The veteran, by inference, alleges that his posttraumatic 
headaches had been present at the time of the RO's September 
1997 rating decision.  At the time of the September 1997 
rating decision, there was no lay or medical evidence of 
record reasonably raising the issue of entitlement to 
compensation for posttraumatic headaches.  Assuming arguendo 
that posttraumatic headaches were present at the time of the 
May 1997 decision, the veteran's recourse for his "intended" 
claim was to file an appeal with the RO's September 1997 
rating decision denying a compensable initial rating.  
Deshotel v. Nicholson, 457 F.3d 1258, 1261-62 (Fed. Cir. 
2006).

The record does include the veteran's June 25, 2001, 
statement requesting compensation for migraines as a symptom 
of his service connected head injury.  The RO initiated 
development of the claim by scheduling the veteran for VA 
examination.  The veteran, however, failed to report for VA 
examination and did not submit any evidence made no effort.  
This claim, therefore, was abandoned.  38 C.F.R. § 3.158(a) 
(2007).  See Morris v. Derwinski, 1 Vet. App. 260 (1991) 

The only other avenue of relief available to the veteran to 
obtain a compensable rating for head trauma residuals prior 
to November 14, 2003, involves a claim to revise the 
September 1997 rating decision on the basis of clear and 
unmistakable error (CUE).  Rudd v. Nicholson, 20 Vet. App. at 
299, citing Cook v. Principi, 318 F. 3d 1334, 1339 (Fed. Cir. 
2002) (en banc).  In this case, the veteran has vaguely 
referred to the RO committing CUE on the basis of a failure 
to assist him in the development of his claim.  In 
particular, he alleges the RO failed to obtain his service 
medical records.  A failure to assist in the development of a 
claim, to include obtaining service medical records, however, 
does not give rise to a CUE claim.  Tetro v. Principi, 314 
F.3d 1310 (Fed Cir. 2003).  Notably, the RO did have 
difficulty obtaining service medical records and, upon 
receipt of the medical records, granted service connection 
effective to the date of the veteran's discharge from 
service.  His opportunity to challenge the assignment of a 
noncompensable initial rating terminated with the expiration 
of the one-year period to initiate an appeal with respect to 
the downstream issue of the initial rating assigned.  His 
allegation of a duty to assist error does not give rise to a 
CUE claim.  He is free, however, to raise a CUE claim if he 
believes that the RO committed CUE on a factual or legal 
basis in the September 1997 rating decision.  See 38 U.S.C.A. 
§ 5109A (West 2002).

In so deciding, the Board notes that 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2007), and 38 C.F.R. § 3.159 (2007), 
which relate to VA's duties to notify and assist a claimant, 
are not applicable to the veteran's claim for an earlier 
effective date because the law is dispositive, and there is 
no additional evidence that could be obtained to substantiate 
the claim.  See VAOPGCPREC 5-2004 (June 23, 2004) (VA not 
required to provide notice of the information and evidence 
necessary to substantiate a claim where that claim cannot be 
substantiated because there is no legal basis for the claim 
or because undisputed facts render the claimant ineligible 
for the claimed benefit); Livesay v. Principi, 15 Vet. App. 
165, 178-79 (2001).  The claim is precluded by law and must 
be dismissed as the Board would commit error by entertaining 
the claim.  See Rudd v. Nicholson, 20 Vet. App. 296, 300 
(2006).


ORDER

The claim of entitlement to an effective date prior to 
November 14, 2003, for the award of service connection for 
posttraumatic headaches as a residual of status post closed 
head injury is denied.


REMAND

The veteran reported during an April 2006 VA neurologic 
examination that he had been awarded disability benefits from 
the Social Security Administration (SSA).  These records, 
which have not been associated with the claims folder, must 
be obtained prior to any further adjudication of his service 
connection and increased rating claims.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 188 (2002) (possibility that SSA 
records could contain relevant evidence, to include etiology 
opinions, cannot be foreclosed absent a review of those 
records).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's clinical records from the 
VA Central Texas Health Care System since November 
2006.

2.  Obtain the medical and legal documents 
pertaining to the veteran's award of SSA disability 
benefits.

3.  Thereafter, readjudicate the claims on appeal.  
If any benefit sought on appeal remains denied, 
furnish the veteran and his representative a 
supplemental statement of the case and an 
appropriate period of time to respond.  The case 
should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).





______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


